DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed August 20, 2021.  Claims 78, 135, 145, 146, 148, 149, 152, 155, and 157 have been amended.  Claims 78, 135, and 142-168 are currently pending and under examination.

This application claims benefit of priority to U.S. Provisional Patent Application No. 62/811421, filed February 27, 2019.


Withdrawal of Rejections:

	The rejection of claims 78, 135, and 142-168 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 78, 142-144, 146-149, 151-154, 156-160, and 163-165 under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al., is withdrawn.
	The rejection of claims 78, 135, and 143-151, 153-167 under 35 U.S.C. 103 as being unpatentable over Kozubal et al., in view of Hickey et al., is withdrawn.
	

Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 135 and 168 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (IDS; US 2018/0014468, Published Jan. 18, 2018).
With regard to claim 135, Ross et al. teach a method for producing a flat sheet of fungal material, which is a biomat, of a filamentous fungus, the method comprising: inoculating a filamentous fungus in a system including a growth enclosure, which is a container; one or more mesh scaffolds disposed on the surface of the container, each mesh scaffold having a top and bottom, which is a first and second surface, adapted to receive inoculum thereon; and a nutritive vehicle that includes water and other nutrients, which is a liquid feedstock, for growth of the filamentous fungus contacting the first surface of the at least one membrane; culturing the filamentous fungus to form the biomat on a surface of the mesh scaffold; and harvesting the biomat (Example 1; Fig. 3-13; Para. 17, Line 9-13), wherein together, the system including the container, scaffold, and feedstock are a bioreactor.  
With regard to claim 168, Ross et al. teach that the scaffold is a layer of nylon textile (Para. 264, Line 1-6), which is a nylon net filter and nylon material.  

Response to Arguments

	With regard to Ross et al., Applicant urges that Ross requires a solid feedstock, and although water is recited as a nutritive vehicle, this is not enabled, as water does not contain necessary nutrients that allow for fungal growth, such as carbon or nitrogen.  Further, as the other recited nutritive vehicles of Ross are solids, the nutritive vehicle is not a liquid feedstock.  Additionally, Ross does not teach that the biomat is harvested as an intact biomass, but is instead torn from fungal material on the other side of the intermediate layer.
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
	With regard to Applicant’s argument that Ross requires a solid feedstock, and although water is recited as a nutritive vehicle, this is not enabled, as water does not contain necessary nutrients that allow for fungal growth, such as carbon or nitrogen; it is noted that Ross specifically teaches that the “nutritive vehicle may consist of at least one of straw, hay, hemp, wool, cotton, rice hulls, recycled hardwood/softwood sawdust, water, calcium carbonate, nitrogen, sugar rich grains, and shrimp shells” (emphasis added) (see Para. 189).  Given the use of the phrase “at least one of,” in addition to water, any or all of the other recited nutritive vehicle components may also be present, including for example calcium carbonate and nitrogen.  
	With regard to Applicant’s argument that as the other recited nutritive vehicles of Ross are solids, the nutritive vehicle is not a liquid feedstock; it is noted that there is no definition claimed or otherwise recited that the specifically defines what must be included/excluded in the “liquid feedstock” (e.g. percent of solids allowed, components of the liquid feedstock). Additionally, the use of “comprises” as the transitional phrase indicates that additional, unrecited elements may be present in addition to what is recited in the claimed method.  As water is 
	With regard to Applicant’s argument that Ross does not teach that the biomat is harvested as an intact biomass; it is noted that this limitation is not present in claim 135 as currently presented.  Thus, these arguments are moot.


New Rejections Necessitated by Amendment:
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 157 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As amended, claim 78 requires harvesting the biomat as an intact biomass.  Claim 157, which depends from claim 78, fails to include all the limitations of the claim upon which it depends.  Claim 157 requires that when the biomat is removed from the membrane, sufficient filamentous fungi is left to re-inoculate the membrane.  As such, this claim does not include the limitation that the biomat is harvested as an intact biomass, as leaving a portion of the filamentous fungi that makes up the biomat behind for re-inoculation necessarily means that the biomass is not harvested as an intact biomass.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 78, 142-144, 146-154, and 156-165 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (IDS; US 2018/0014468, Published Jan. 18, 2018).
claim 78, Ross et al. teach a method for producing a flat sheet of fungal material, which is a biomat, of a filamentous fungus, the method comprising: inoculating a filamentous fungus in a system including a growth enclosure, which is a container; one or more mesh scaffolds, which are membranes, disposed on the surface of the container, each mesh scaffold having a top and bottom, which is a first and second surface, adapted to receive inoculum thereon; and a nutritive vehicle that includes water and other nutrients, which is a liquid feedstock, for growth of the filamentous fungus contacting the first surface of the at least one membrane; culturing the filamentous fungus to form the biomat on a surface of the membrane; and harvesting the biomat (Example 1; Fig. 3-13; Para. 17, Line 9-13), wherein together, the system including the container, membrane, and feedstock are a bioreactor.  
Ross et al. further teach that the intermediate layer may be delaminated from the nutrient source out of which it has grown to terminate further growth of the material, or the fungal tissue layer may be delaminated from the intermediate layer, which is left in place for reuse (Para. 18).  The embodiment that includes delaminating the intermediate layer from the nutrient source out of which it has grown to terminate further growth of the material, is deemed to be harvesting the biomat as an intact biomass.  As Ross teaches either harvesting an intact biomass or harvesting a layer, which is not deemed to be an intact biomass, it would have been obvious to one of ordinary skill in the art to select one of these explicitly taught harvesting options, including harvesting the biomat as an intact biomass, for use in the method.
With regard to claim 142, Ross et al. teach that the container is a bag, where the first and second surface of the membrane, are first and second surface of at least a portion of the bag (Para. 136, Line 9-14).
claims 143 and 144, Ross et al. teach that the feedstock is subject to a pressure, which is necessarily a positive or negative pressure, on a side of the feedstock opposite the first surface of the membrane, which facilitated the inoculating step (Para. 173, 193, 195).
With regard to claim 146, as Ross et al. render obvious the steps and components of claim 78 as recited, and as these components cannot be separated from their properties, the density of the biomat after harvesting would necessarily be at least about 0.6 g/cm3; and the density of the biomat after harvesting and drying would necessarily be at least about 0.1 g/cm3.
With regard to claim 147, as Ross et al. teach that the biomat comprises at least one layer (Fig. 8-13).
With regard to claims 148 and 149, as Ross et al. render obvious the steps and components of claim 78 as recited, and as these components cannot be separated from their properties, the tensile strength of the biomat during or after harvesting would necessarily be at least about 3 or 100 kpa; or at least about 3 or 1,020 grams-force/cm2.
With regard to claims 150 and 151, Ross et al. teach that the membrane is a layer of nylon textile (Para. 264, Line 1-6), which is a polyamide, and a nylon net filter.  
With regard to claim 152, Ross et al. teach that the membrane is a porous ceramic plate (claim 13).  
With regard to claims 153 and 154, Ross et al. teach that the pore size of the membrane is larger than 1 micron (Para. 165, Line 4-6), wherein larger than 1 micron is deemed to be encompassed within between about 0.2 µm and about 25 µm, and between about 5 µm and about 11 µm, as no specific definition for “about” has been indicated by Applicant.
With regard to claim 156, Ross et al. teach that the edge of the biomat can extend over the enclosure such that no cutting is needed to separate the biomat from the delamination layer, 
With regard to claim 157, Ross et al. teach that a fungal layer may be delaminated from an intermediate fungal layer that is left in place and reused (Para. 18, 168), which is removing a biomat from at least one membrane, and leaving filamentous fungus sufficient to reinoculate the membrane.
With regard to claims 158-160, Ross et al. teach that the filamentous fungus can belong to an order including Polyporales, and can be selected from Ganoderma lucidum, Polyporous squamosus, and Trametes versicolor (Para. 136). 
With regard to claims 161 and 162, while Ross et al. do not specifically teach that the feedstock includes the feces or urine of an animal, including a human, Ross et al. teach that the nutritive vehicle, which is a feedstock, includes any material adequate to provide for the growth of the fungal material (Para. 134).  As the biomass can include any material adequate to provide for the growth of the fungal material, it would have been obvious to one of ordinary skill in the art to utilize urine or feces from an animal, including a human, as both urine and feces are biomass, which is material adequate to provide for the growth of the fungal material.  
With regard to claims 163-165, Ross et al. teach that the membrane is a single composite membrane where a first and second surface comprise different materials; the membrane comprises at least two membrane layers, where the first surface is a surface of the first membrane, and the second surface is a surface of the second membrane; and the first and second membrane are in physical contact with each other (Fig. 10-13). 



s 78, 145, 155, 166, and 167 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al., as applied to claim 78 above, and further in view of in view of Kozubal et al. (IDS; WO 2017/151684, Published 2017).
The teachings of Ross et al. as applied to claim 78 have been set forth above.  Ross et al. further teach that the membrane is a permeable membrane, including a selectively permeable membrane (Para. 144, 194), and that the fungal material can be used to produce a product (Para. 181).  
Ross et al. do not teach providing cyanobacteria in the bioreactor, wherein the cyanobacteria provide at least one of oxygen gas and carbon to promote growth of the biomat; the container is enclosed and airtight, wherein the container encloses a gas headspace into which the biomat grows; wherein the bioreactor further comprises a selective gas-permeable membrane where a first gas, and a second gas, produced during growth of the biomat is selectively separated into a gas headspace on a first side, and a second side, respectively of the selective gas permeable membrane.  
Kozubal et al. teach a method for producing a biomat of a filamentous fungus, where the biomat is utilized for the production of fungal products, the method including inoculating a filamentous fungus in a bioreactor, where the bioreactor comprises a container, and a feedstock substrate disposed within the container, upon which the filamentous fungus is inoculated (Abs.; Para. 78, 86).  A tray and rack system are used for surface fermentation to form the biomat, where an airflow rate through the trays, which includes through a side of the solid feedstock substrate opposite the first surface, imparts a positive pressure (Para. 147).  
Microorganisms utilized in the method further include bacteria, including cyanobacteria (Para. 68), wherein as cyanobacteria cannot be separated from their properties, the cyanobacteria 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ross et al. and Kozubal et al., because both teach the production of a biomat containing microorganisms, including filamentous fungi, where the microorganisms produce products, the method including inoculating the microorganisms in a bioreactor, where the bioreactor comprises a container, and at least one surface disposed within the container, the surface including a membrane, which has a first and a second surface adapted to receive thereon the inoculum of the microorganisms, and a feedstock for the growth the microorganisms on the surface.  The use of cyanobacteria, which provide oxygen gas and carbon to promote growth of the biomat, and the use of a container that is enclosed and airtight, wherein the container encloses a gas headspace into which the biomat grows, is known in the art as taught by Kozubal et al.  The inclusion of cyanobacteria as taught by Kozubal et al. in the method of Ross et al. would have been expected to predictably and successfully provide for the production of a biomat as desired by Ross et al.  Additionally, the use of an airtight container as taught by Kozubal et al. in the method of Ross et al. amounts to the simple substitution of one known container type for another, and would have been expected to predictably and successfully provide a container for biomat growth as desired.
As noted above, Ross et al. teach that the membrane is a permeable membrane, including a selectively permeable membrane (Para. 144, 194).  Taken together, the teachings of Ross et al. and Kozubal et al. render obvious the method as claimed, including the components as claimed.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ross et al. and Kozubal et al., wherein the method further comprises, providing cyanobacteria in the bioreactor, wherein the cyanobacteria provide at least one of oxygen gas and carbon to promote growth of the biomat (Claim 145).  The container is enclosed and airtight, wherein the container encloses a gas headspace into which the biomat grows (Claim 155).  Taken together, the teachings of Ross et al. and Kozubal et al. render obvious the method as claimed, including the components as claimed, wherein as the components in the combined method cannot be separated from their properties, a first gas would be produced during growth of the biomat and selectively separated into a gas headspace on a first side of the membrane, and a second gas would be produced during growth of the biomat and selectively separated into a gas headspace on a second side of the membrane (Claim 166, 167).  



Conclusion

	No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653